UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6340



DOUGLAS A. REDLESKI,

                                            Plaintiff - Appellant,

          versus


LAWRENCE MILLER, Judge, Circuit Court of
Preston County, West Virginia,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (CA-03-58-2)


Submitted:   June 24, 2004                  Decided:   July 1, 2004


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Douglas A. Redleski, Appellant Pro Se. John M. Hedges, BYRNE &
HEDGES, Morgantown, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Douglas A. Redleski appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).   We have reviewed the record and find that this

appeal is frivolous.    Accordingly, we dismiss the appeal on the

reasoning of the district court.       See Redleski v. Miller, No.

CA-03-58-2 (N.D.W. Va. Feb. 10, 2004).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED




                               - 2 -